                                                                    Case 2:14-cv-01942-JCM-CWH Document 114
                                                                                                        113 Filed 05/26/20
                                                                                                                  05/19/20 Page 1 of 2




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                        kworks@christiansenlaw.com
                                                                    4   KEELY A. PERDUE, ESQ.
                                                                        Nevada Bar No. 13931
                                                                    5   keely@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    6   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    7   Telephone:     (702) 240-7979
                                                                        Facsimile:     (866) 412-6992
                                                                    8   Attorneys for Plaintiff Daniel Vargas
                                                                    9
                                                                                                    UNITED STATES DISTRICT COURT
                                                                   10                                    DISTRICT OF NEVADA
CHRISTIANSEN LAW OFFICES




                                                                   11   DANIEL VARGAS, individually,
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12                  Plaintiff,                      CASE NO.: 2:14-cv-1942-JCM-CWH
                                 Las Vegas, Nevada 89101




                                                                        vs.
                                                                   13                                                  STIPULATION AND ORDER TO EXTEND
                                                                   14   AMBER HOWELL, Administrator of the                 TIME TO FILE OPPOSITION TO
                                                                        Nevada Division of Child and Family Services          RENEWED MOTION FOR
                                                                   15   in her individual capacity; STEVE
                                                                        MCBRIDE, Deputy Administrator of Nevada                 ATTORNEYS’ FEES
                                                                   16   Youth Training Center in his individual
                                                                        capacity;      RICHARD         GLOECKNER,                 (FIRST REQUEST)
                                                                   17   Superintendent, Nevada Youth Training
                                                                        Center in his individual capacity; ROBERT K.
                                                                   18   STOKES, Elko County Manager in his
                                                                        individual capacity; ELKO COUNTY;
                                                                   19   JAMES GOODSON, Head Group Supervisor,
                                                                        in his individual capacity; RUSSELL
                                                                   20   TAYLOR, Assistant Head Group Supervisor,
                                                                        in his individual capacity; GARY
                                                                   21   PATTERSON, Group Supervisor, in his
                                                                        individual capacity; SHAUN BRILEY, Group
                                                                   22   Supervisor, in his individual capacity; JOHN
                                                                        OLSON, Group Supervisor, in his individual
                                                                   23   capacity; DEBORAH KNOTTS, Correctional
                                                                        Nurse, in her individual capacity; DOE
                                                                   24   OFFICERS I-X, DOE HEALTH CARE
                                                                        PROVIDERS I-X, DOES I-X, inclusive,
                                                                   25   DOES XI-XX, Inclusive, ROSE I-X,

                                                                   26                   Defendants.

                                                                   27
                                                                   28
                                                                    Case 2:14-cv-01942-JCM-CWH Document 114
                                                                                                        113 Filed 05/26/20
                                                                                                                  05/19/20 Page 2 of 2




                                                                    1          IT IS HEREBY STIPULATED AND AGREED, by and between the Parties, through their
                                                                    2   respective counsel of record:
                                                                    3          That Defendants will have up to and including June 4, 2020 to file an Opposition to
                                                                    4   Plaintiff’s Renewed Motion for Attorneys’ Fees [ECF No. 112] to allow the parties additional
                                                                    5   time to mediate in an attempt to resolve the matter.
                                                                    6          Respectfully submitted this 19th day of May, 2020.
                                                                    7
                                                                         CHRISTIANSEN LAW OFFICES                           AARON D. FORD
                                                                    8                                                       NEVADA ATTORNEY GENERAL

                                                                    9    /s/ Keely A. Perdue                                /s/ Steve Shevorski
                                                                   10    PETER S. CHRISTIANSEN, ESQ.
CHRISTIANSEN LAW OFFICES




                                                                                                                            STEVE SHEVORSKI, ESQ.
                                                                   11    Nevada Bar No. 5254                                Nevada Bar No. 8256
                                                                         pete@christiansenlaw.com
                           810 S. Casino Center Blvd., Suite 104




                                                                                                                            555 E. Washington Avenue, Suite 3900
                             702-240-7979 • Fax 866-412-6992




                                                                   12    KENDELEE L. WORKS, ESQ.
                                                                         Nevada Bar No. 9611                                Las Vegas, Nevada 89101
                                 Las Vegas, Nevada 89101




                                                                   13    kworks@christiansenlaw.com                         Attorneys for Defendants
                                                                         KEELY A. PERDUE, ESQ.
                                                                   14    Nevada Bar No. 13931
                                                                         keely@christiansenlaw.com
                                                                   15    810 S. Casino Center Blvd., Suite104
                                                                         Las Vegas, Nevada 89101
                                                                   16
                                                                         Attorneys for Plaintiff Daniel Vargas
                                                                   17
                                                                                                                    ORDER
                                                                   18
                                                                   19          IT IS SO ORDERED.
                                                                                     May 26,
                                                                               DATED this    2020.
                                                                                          __day of _________________, 2020.
                                                                   20
                                                                   21
                                                                   22                                                ____________________________________
                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                        2
